Opinion issued December 8, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00705-CR
                              NO. 01-16-00706-CR
                           ———————————
                FRANKIE BARTOLO MERCADO, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                              Harris County, Texas
                   Trial Court Case Nos. 1431364 & 1431388
                         MEMORANDUM OPINION
      Appellant, Frankie Bartolo Mercado, pleaded guilty to two counts of the first-

degree felony offense of aggravated robbery—deadly weapon, in the underlying trial

court cause numbers 1431364 and 1431388.1 Pursuant to plea bargains in both cases,



1
      See TEX. PENAL CODE ANN. § 29.03(a)(2), (b) (West Supp. 2016).
the State agreed to recommend that appellant’s punishment be assessed concurrently

at fifteen years’ confinement. On February 1, 2016, in accordance with the terms of

his plea bargains with the State, the trial court found appellant guilty and assessed

his punishment at fifteen years’ confinement in each case, with the sentences to run

concurrently.2 Appellant did not file his pro se combined notice of appeal for both

cases until August 23, 2016. Appellant also filed several pro se letter-motions,

including for bail and for an extension of time to file his brief, and his pro se

appellant’s brief, in this Court. We dismiss these appeals for want of jurisdiction

and dismiss the motions as moot.

      A criminal defendant’s notice of appeal must be filed within thirty days after

the sentence is imposed, if the defendant has not filed a motion for new trial. See

TEX. R. APP. P. 26.2(a)(1). A notice of appeal that complies with the requirements

of rule 26 is essential to vest the court of appeals with jurisdiction. See Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,

522–23 (Tex. Crim. App. 1996). If an appeal is not timely perfected, a court of

appeals does not obtain jurisdiction to address the merits of the appeal. See Slaton,
981 S.W.2d at 210.

      Here, the trial court signed appellant’s judgments of conviction in both cases

on February 1, 2016, and imposed the concurrent sentence on that date. Appellant


2
      See TEX. PENAL CODE ANN. § 12.32(a) (West Supp. 2016).
                                         2
did not timely file a motion for new trial or extension of time to file a notice of

appeal, making his notice of appeal due by March 2, 2016. See TEX. R. APP. P.

26.2(a)(1). Appellant’s combined notice of appeal was not filed until August 23,

2016, more than six months after the judgment was signed. See id. Thus, under

these circumstances, we can take no action other than to dismiss these appeals for

want of jurisdiction.3 See Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 526.

      Accordingly, we dismiss these appeals for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss all pending motions as moot.

                                    PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




3
      Moreover, even if appellant had timely appealed, these appeals must be dismissed
      because the trial court’s certifications state that these are plea-bargained cases and
      that he has no right of appeal in either case. See TEX. R. APP. P. 25.2(a)(2), (d). The
      special clerk’s records, filed in this Court on November 15, 2016, in each case,
      support the trial court’s certifications. See Dears v. State, 154 S.W.3d 610, 615
      (Tex. Crim. App. 2005).
                                             3